Citation Nr: 0003582	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board remanded this case to the 
RO for additional development in March 1999.  The RO, having 
complied with the instructions on REMAND, returned the case 
to the Board for further appellate review.

The veteran has claimed that he did not receive notice of the 
RO's November 1994 rating decision until June 1996, and 
therefore, he should receive a de novo review of the 
evidence.  However, the evidence of record includes a 
notification letter dated December 1994 and mailed to the 
veteran's current address.  The presumption of regularity 
that attends the administrative functions of the Government 
presumes that such notices were properly mailed and that the 
Postal Service properly delivered them.  Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary").  In support of his contention, the veteran 
submitted an envelope postmarked June 1996 with a return 
address of the Service Medical Records Center in St. Louis.  
As this envelope did not originate with the Chicago RO, the 
Board finds that the presumption of regularity has not been 
overcome by clear evidence.  Accordingly, the Board will 
review the veteran's claim pursuant to a new and material 
analysis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By unappealed decision dated November 1994, the RO denied 
the veteran's claim of entitlement to service connection for 
TMJ syndrome.

3.  The evidence associated with the claims file subsequent 
to the November 1994 decision does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1994 decision denying entitlement to 
service connection for TMJ syndrome is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  The evidence received since the November 1994 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for TMJ syndrome have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
TMJ syndrome was previously considered and denied by the RO 
in a November 1994 rating decision.  The veteran was notified 
of the decision and provided with his appellate rights the 
following month, but he did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's November 
1994 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet.App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

The relevant evidence that was of record at the time of the 
RO's November 1994 denial included the veteran's service 
medical records and an October 1994 VA examination.  The 
service medical records, including the August 1976 separation 
examination, contain no complaints, findings, or treatment 
related to TMJ syndrome.  The veteran was involved in a 
motorcycle accident in May 1976 and was treated for abrasions 
of the face, lip, chin, and neck.  Diagnostic testing 
discerned no injury of the head and it was noted that the 
abrasions were healing well within a few days after the 
accident.

The October 1994 VA examination noted the presence of facial 
scars secondary to the motorcycle accident in the spring of 
1976.  These scars were located on the chin and near the 
nose, and were described as well healed.  The veteran claimed 
that his jaw began to pop one month after the accident and 
that it now locked approximately once per year.  He had no 
difficulty chewing or opening and closing his mouth.  The 
examiner observed popping of the jaws and assessed the 
veteran with TMJ dysfunction, more on the left, with 
occasional locking that was spontaneously resolved with no 
functional impediment.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's November 1994 
denial consists of an October 1998 Board hearing transcript, 
1997 to 1999 VA outpatient records, and June and October 1999 
VA examinations.

The veteran appeared at a hearing before the undersigned 
Board Member in October 1998.  He testified that he first 
sought treatment for TMJ syndrome in the summer of 1997 at 
the Marion VA Medical Center and that he had not received 
treatment elsewhere.  He claimed that, at that time, the 
physicians told him that his TMJ syndrome could be caused by 
trauma to the jaw, removal of molars in service, or grinding 
of his teeth.  He stated that his molars were extracted one 
year before the motorcycle accident.  However, he also 
claimed that he first had TMJ symptoms in 1974 and 1975, 
before the molar extractions and the motorcycle accident.  He 
presently had popping and locking of the jaw and difficulty 
with chewing.

VA outpatient records from 1997 to 1999 disclose no treatment 
for TMJ syndrome.  During a VA examination in June 1999, the 
veteran complained of jaw locking and jaw pain when he chewed 
food or opened his mouth.  He related these symptoms to his 
motorcycle accident in service.  Physical examination noted 
that the veteran was missing six teeth, that the jaw's motion 
deviated during opening, and that the jaw joints popped 
during opening.  The veteran was assessed with TMJ disease, 
displaced temporomandibular joint discs, and limited jaw 
movement.

During a VA examination in October 1999, the veteran stated 
that his jaw started popping and causing pain following a 
motorcycle accident in service.  The left jaw now 
occasionally locked open and caused pain when chewing hard 
food.  Upon examination, the jaws deviated on movement and 
popped.  An MRI of both joints were performed and it did not 
show etiology related to jaw trauma from a prior injury.  The 
veteran was assessed with temporomandibular joint pain, jaw 
deviates during opening, and limited jaw movement and limited 
jaw opening.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for TMJ syndrome is 
reopened.

Evidence of a well-grounded claim not having been submitted, 
service connection for TMJ syndrome is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

